Exhibit 10.1

WESTERN ALLIANCE BANCORPORATION

2005 STOCK INCENTIVE PLAN

(As Amended and Restated Effective April 15, 2020)

Western Alliance Bancorporation, a Nevada corporation (the “Company”), sets
forth herein the terms of its 2005 Stock Incentive Plan, as amended and restated
(the “Plan”), as follows:

 

1.

PURPOSE

The Plan is intended to enhance the Company’s and its Affiliates’ (as defined
herein) ability to attract and retain highly qualified officers, directors,
employees, consultants and advisors, and to motivate such persons to serve the
Company and its Affiliates and to expend maximum effort to improve the business
results and earnings of the Company, by providing to such persons an opportunity
to acquire or increase a direct proprietary interest in the operations and
future success of the Company. To this end, the Plan provides for the grant of
stock options, stock appreciation rights (on and after the IPO Date), restricted
stock, stock units, unrestricted stock, dividend equivalent rights and cash
awards. Any of these awards may, but need not, be made as performance incentives
to reward attainment of annual or long-term performance goals in accordance with
the terms hereof. Stock options granted under the Plan may be non-qualified
stock options or incentive stock options, as provided herein.

Furthermore, the Plan is an amendment and restatement, as of the Effective Date,
of the Bankwest of Nevada 1997 Incentive Stock Option Plan and the Bankwest of
Nevada 1997 Nonqualified Stock Option Plan, the Western Alliance Bancorporation
2000 Stock Appreciation Rights Plan, the Western Alliance Bancorporation 2002
Stock Option Plan, any other prior plan of the Company or a predecessor in
effect prior to the Effective Date of the Plan under which stock options or
other equity awards covering the Company’s Stock remain outstanding to a service
provider and, as of the Restatement Effective Date, of the prior amendments and
restatements of the Plan that were adopted on April 7, 2005 and March 17, 2014
and any other amendments to the Plan adopted prior to the Restatement Effective
Date (the “Prior Plans”). The Plan document therefore is intended to preserve
material rights and features of the Prior Plans, and should any material
provision of the Plan be determined to impair the rights of a Grantee under an
Award granted prior to the Restatement Effective Date of this restated Plan, the
Award Agreement covering the Award shall instead be treated as including the
material provision as an explicit term, but only to the extent that such
material provision does not affect the Award’s exempt status under Section 409A
of the Code. In this regard, as of the Restatement Effective Date and
notwithstanding the absence of an automatic change in control vesting provision
under this amended and restated Plan, any change in control vesting provision of
a Prior Plan hereby is incorporated into the Awards outstanding as of the
Restatement Effective Date and made under the applicable Prior Plan.

 

2.

DEFINITIONS

For purposes of interpreting the Plan and related documents (including Award
Agreements), the following definitions shall apply:

2.1    “Affiliate” means, with respect to the Company, any company or other
trade or business that directly or indirectly controls, is controlled by or is
under common control with the Company within the meaning of Rule 405 of
Regulation C under the Securities Act, including, without limitation, any
Subsidiary.

2.2    “Annual Incentive Award” means an Award made subject to attainment of
performance goals (as described in Section 14) over a performance period of up
to one year (the fiscal year, unless otherwise specified by the Committee).

2.3    “Award” means a grant of an Option, Stock Appreciation Right, Restricted
Stock, Unrestricted Stock, Stock Unit, Dividend Equivalent Right, or cash award
under the Plan.



--------------------------------------------------------------------------------

2.4    “Award Agreement” means the written agreement between the Company and a
Grantee that evidences and sets out the terms and conditions of an Award.

2.5    “Benefit Arrangement” shall have the meaning set forth in Section 15
hereof.

2.6    “Board” means the Board of Directors of the Company.

2.7    “Cause” means, as determined by the Board and unless otherwise provided
in an applicable agreement with the Company or an Affiliate, (i) performance of
any act or failure to perform any act in bad faith and to the detriment of the
Company or an Affiliate; (ii) dishonesty, intentional misconduct or material
breach of any agreement with the Company or an Affiliate; or (iii) commission of
a crime involving dishonesty, breach of trust, or physical or emotional harm to
any person.

2.8    “Code” means the Internal Revenue Code of 1986, as now in effect or as
hereafter amended.

2.9    “Committee” means a committee of, and designated from time to time by
resolution of, the Board, which shall be constituted as provided in Section 3.2.

2.10    “Company” means Western Alliance Bancorporation.

2.11    “Corporate Transaction” means (i) the dissolution or liquidation of the
Company or a merger, consolidation, or reorganization of the Company with one or
more other entities in which the Company is not the surviving entity, (ii) a
sale of all or substantially all of the assets of the Company to another person
or entity, or (iii) any transaction (including without limitation a merger or
reorganization in which the Company is the surviving entity) which results in
any person or entity (other than persons who are stockholders or Affiliates
immediately prior to the transaction) owning 50% or more of the combined voting
power of all classes of stock of the Company.

2.12    “Covered Employee” means a Grantee who is a Covered Employee within the
meaning of Section 162(m)(3) of the Code.

2.13    “Disability” means the Grantee is unable to perform each of the
essential duties of such Grantee’s position by reason of a medically
determinable physical or mental impairment which is potentially permanent in
character or which can be expected to last for a continuous period of not less
than 12 months; provided, however, that, with respect to rules regarding the
expiration of an Incentive Stock Option following termination of the Grantee’s
Service, Disability shall mean the Grantee is unable to engage in any
substantial gainful activity by reason of a medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than 12 months.

2.14    “Dividend Equivalent Right” means a right, granted to a Grantee under
Section 13 hereof, to receive cash, Stock, other Awards or other property equal
in value to dividends paid with respect to a specified number of shares of
Stock, or other periodic payments. .

2.15    “Effective Date” means April 7, 2005, the date the Plan was originally
approved by the Board.

2.16    “Exchange Act” means the Securities Exchange Act of 1934, as now in
effect or as hereafter amended.

2.17    “Fair Market Value” means the value of a share of Stock, determined as
follows: if on the Grant Date or other determination date the Stock is listed on
an established national or regional stock exchange, is admitted for quotation on
The Nasdaq Stock Market, Inc. or is publicly traded on an established securities
market, the Fair Market Value of a share of Stock shall be the closing price of
the Stock on such exchange or in such market (if there is more than one such
exchange or market the Board shall determine the appropriate exchange or market)
on the Grant Date or such other determination date (or if there is no such
reported closing price, the Fair Market Value shall be the mean between the
highest bid and lowest asked prices or between the high and low sale prices on
such trading day, as determined by the Board) or, if no sale of Stock is
reported for such trading day, on the next preceding day on which any sale shall
have been

 

2



--------------------------------------------------------------------------------

reported. If the Stock is not listed on such an exchange, quoted on such system
or traded on such a market, Fair Market Value shall be the value of the Stock as
determined by the Board’s reasonable application of a reasonable valuation
method.

2.18    “Family Member” means a person who is a spouse, former spouse, child,
stepchild, grandchild, parent, stepparent, grandparent, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother, sister,
brother-in-law, or sister-in-law, including adoptive relationships, of the
Grantee, any person sharing the Grantee’s household (other than a tenant or
employee), a trust in which any one or more of these persons have more than
fifty percent of the beneficial interest, a foundation in which any one or more
of these persons (or the Grantee) control the management of assets, and any
other entity in which one or more of these persons (or the Grantee) own more
than fifty percent of the voting interests.

2.19    “Grant Date” means, as determined by the Board, the latest to occur of
(i) the date as of which the Board approves an Award, (ii) the date on which the
recipient of an Award first becomes eligible to receive an Award under Section 6
hereof, or (iii) such other date as may be specified by the Board.

2.20    “Grantee” means a person who receives or holds an Award under the Plan.

2.21    “Incentive Stock Option” means an “incentive stock option” within the
meaning of Section 422 of the Code, or the corresponding provision of any
subsequently enacted tax statute, as amended from time to time.

2.22    “IPO Date” means the closing date of the first sale of Stock to the
general public pursuant to a registration statement filed with and declared
effective by the Securities and Exchange Commission under the Securities Act.

2.23    “Non-qualified Stock Option” means an Option that is not an Incentive
Stock Option.

2.24    “Option” means an option to purchase one or more shares of Stock
pursuant to the Plan.

2.25    “Option Price” means the exercise price for each share of Stock subject
to an Option.

2.26    “Option Proceeds” means, with respect to an Option, the sum of (i) the
Option Price paid in cash, if any, to purchase shares of Stock under such
Option, plus (ii) the value of all federal, state, and local deductions to which
the Company is entitled with respect to the exercise of such Option determined
using the highest Federal tax rate applicable to corporations and a blended tax
rate for state and local taxes based on the jurisdictions in which the Company
does business and giving effect to the deduction of state and local taxes for
Federal tax purposes.

2.27    “Other Agreement” shall have the meaning set forth in Section 15 hereof.

2.28    “Outside Director” means a member of the Board who is not an officer or
employee of the Company.

2.29    “Performance Award” means an Award made subject to the attainment of
performance goals (as described in Section 14) over a performance period of up
to ten (10) years.

2.30    “Plan” means this Western Alliance Bancorporation 2005 Stock Incentive
Plan, as amended and restated.

2.31    “Purchase Price” means the purchase price for each share of Stock
pursuant to a grant of Restricted Stock or Unrestricted Stock.

2.32    “Reporting Person” means a person who is required to file reports under
Section 16(a) of the Exchange Act

2.33     “Restatement Effective Date” means April 15, 2020, the date the Plan is
approved by the Board.

 

3



--------------------------------------------------------------------------------

2.34    “Restricted Stock” means shares of Stock, awarded to a Grantee pursuant
to Section 10 hereof.

2.35    “SAR Exercise Price” means the per share exercise price of a SAR granted
to a Grantee under Section 9 hereof.

2.36    “Securities Act” means the Securities Act of 1933, as now in effect or
as hereafter amended.

2.37    “Service” means service as a Service Provider to the Company or an
Affiliate. Unless otherwise stated in the applicable Award Agreement, a
Grantee’s change in position or duties shall not result in interrupted or
terminated Service, so long as such Grantee continues to be a Service Provider
to the Company or an Affiliate. Subject to the preceding sentence, whether a
termination of Service shall have occurred for purposes of the Plan shall be
determined by the Board, which determination shall be final, binding and
conclusive.

2.38    “Service Provider” means an employee, officer or director of the Company
or an Affiliate, or a consultant or adviser currently providing services to the
Company or an Affiliate.

2.39    “Stock” means the common stock, par value $.0001 per share, of the
Company.

2.40    “Stock Appreciation Right” or “SAR” means a right granted to a Grantee
under Section 9 hereof. SARs may only be awarded under the Plan on and after the
IPO Date, and during a period that the Company remains publicly traded.
Notwithstanding the preceding sentence, SARs awarded under a Prior Plan on or
before October 3, 2004 shall continue in effect under the Plan under the term
then in effect under the Award Agreement for the respective SAR.

2.41    “Stock Unit” means a bookkeeping entry representing the equivalent of
shares of Stock awarded to a Grantee pursuant to Section 10 hereof.

2.42    “Subsidiary” means any “subsidiary corporation” of the Company within
the meaning of Section 424(f) of the Code.

2.43    “Termination Date” means the date upon which an Option shall terminate
or expire, as set forth in Section 8.3 hereof.

2.44    “Ten Percent Stockholder” means an individual who owns more than ten
percent (10%) of the total combined voting power of all classes of outstanding
stock of the Company, its parent or any of its Subsidiaries. In determining
stock ownership, the attribution rules of Section 424(d) of the Code shall be
applied.

2.45    “Transition Period” means the reliance period described in Treas. Reg.
Section 1.162-27(f) or a successor provision.

2.46    “Unrestricted Stock” means an Award pursuant to Section 11 hereof.

 

3.

ADMINISTRATION OF THE PLAN

 

  3.1.

Board.

The Board shall have such powers and authorities related to the administration
of the Plan as are consistent with the Company’s articles of incorporation and
by-laws and applicable law. The Board shall have full power and authority to
take all actions and to make all determinations required or provided for under
the Plan, any Award or any Award Agreement, and shall have full power and
authority to take all such other actions and make all such other determinations
not inconsistent with the specific terms and provisions of the Plan that the
Board deems to be necessary or appropriate for the administration of the Plan,
any Award or any Award Agreement. All such actions and determinations shall be
by the affirmative vote of a majority of the members of the Board present at a
meeting or by unanimous consent of the Board executed in writing in accordance
with the Company’s articles of incorporation and by-laws and applicable law. The
interpretation and construction by the Board of any provision of the Plan, any
Award or any Award Agreement shall be final, binding and conclusive.

 

4



--------------------------------------------------------------------------------

  3.2.

Committee.

The Board from time to time may delegate to the Committee such powers and
authorities related to the administration and implementation of the Plan, as set
forth in Section 3.1 above and other applicable provisions, as the Board shall
determine, consistent with the articles of incorporation and by-laws of the
Company and applicable law.

(i)    On and after the IPO Date, except as provided in subsection (ii) hereof
and except as the Board may otherwise determine, the Committee, if any,
appointed by the Board to administer the Plan shall consist of two or more
Outside Directors of the Company who: (a) meet such requirements as may be
established from time to time by the Securities and Exchange Commission for
plans intended to qualify for exemption under Rule 16b-3 (or its successor)
under the Exchange Act, and (b) comply with the independence requirements, if
any, of the stock exchange on which the Stock is listed.

(ii)    The Board may also appoint one or more separate committees of the Board,
each composed of one or more directors of the Company who need not be Outside
Directors, who may administer the Plan with respect to employees or other
Service Providers who are not officers or directors of the Company, may grant
Awards under the Plan to such employees or other Service Providers, and may
determine all terms of such Awards.

In the event that the Plan, any Award or any Award Agreement entered into
hereunder provides for any action to be taken by or determination to be made by
the Board, such action may be taken or such determination may be made by the
Committee if the power and authority to do so has been delegated to the
Committee by the Board as provided for in this Section. Unless otherwise
expressly determined by the Board, any such action or determination by the
Committee shall be final, binding and conclusive.

 

  3.3.

Terms of Awards.

Subject to the other terms and conditions of the Plan, the Board shall have full
and final authority to:

(i)    designate Grantees,

(ii)    determine the type or types of Awards to be made to a Grantee,

(iii)    determine the number of shares of Stock to be subject to an Award,
provided the number of shares of stock subject to an Award shall be determined
prior to the Grant Date, except as otherwise provided in the Plan,

(iv)    establish the terms and conditions of each Award (including, but not
limited to, the exercise price of any Option, the nature and duration of any
restriction or condition (or provision for lapse thereof) relating to the
vesting, exercise, transfer, or forfeiture of an Award or the shares of Stock
subject thereto, and any terms or conditions that may be necessary to qualify
Options as Incentive Stock Options),

(v)    prescribe the form of each Award Agreement evidencing an Award, and

(vi)    amend, modify, or supplement the terms of any outstanding Award,
provided that in the event such action causes an Award that is otherwise exempt
from Section 409A of the Code and the guidance issued thereunder to become
subject to Section 409A of the Code and the guidance issued thereunder, the
Award will comply with the requirements of Section 409A of the Code and the
guidance issued thereunder. Such authority specifically includes the authority,
in order to effectuate the purposes of the Plan but without amending the Plan,
to modify Awards to eligible individuals who are foreign nationals or are
individuals who are employed outside the United States to recognize differences
in local law, tax policy, or custom, while remaining in compliance with, or
exempt from, the requirements of Section 409A of the Code. Notwithstanding the
foregoing, no amendment, modification or supplement of any Award shall, without
the consent of the Grantee, impair the Grantee’s rights under such Award.

 

5



--------------------------------------------------------------------------------

The Company may retain the right in an Award Agreement to cause a forfeiture of
the gain realized by a Grantee on account of actions taken by the Grantee in
violation or breach of or in conflict with any employment agreement,
non-competition agreement, any agreement prohibiting solicitation of employees
or clients of the Company or any Affiliate thereof or any confidentiality
obligation with respect to the Company or any Affiliate thereof or otherwise in
competition with the Company or any Affiliate thereof, to the extent specified
in such Award Agreement applicable to the Grantee. Furthermore, the Company may
annul an Award if the Grantee is an employee of the Company or an Affiliate
thereof and is terminated for Cause as defined in the applicable Award Agreement
or the Plan, as applicable. The grant of any Award shall be contingent upon the
Grantee executing the appropriate Award Agreement.

 

  3.4.

Deferral Arrangement.

The Board may permit or require the deferral of any award payment into a
deferred compensation arrangement, subject to such rules and procedures as it
may establish in writing that is intended to satisfy Section 409A of the Code,
which may include provisions for the payment or crediting of interest or
dividend equivalents, including converting such credits into deferred Stock
equivalents and restricting deferrals to comply with hardship distribution rules
affecting 401(k) plans.

 

  3.5.

No Liability.

No member of the Board or of the Committee shall be liable for any action or
determination made in good faith with respect to the Plan or any Award or Award
Agreement.

 

  3.6.

Book Entry.

Notwithstanding any other provision of the Plan to the contrary, the Company may
elect to satisfy any requirement under the Plan for the delivery of stock
certificates through the use of book-entry.

 

4.

STOCK SUBJECT TO THE PLAN

Subject to adjustment as provided in Section 17 hereof, the number of shares of
Stock available for issuance under the Plan and any Prior Plan shall be
11,800,000. Of the shares of Stock so designated for issuance under the Plan,
1,423,434 shares represent Awards outstanding as of the Restatement Effective
Date. Stock issued or to be issued under the Plan shall be authorized but
unissued shares or, to the extent permitted by applicable law, issued shares
that have been reacquired by the Company. If any shares covered by an Award are
not purchased or are forfeited, or if an Award otherwise terminates without
delivery of any Stock subject thereto, then the number of shares of Stock
counted against the aggregate number of shares available under the Plan with
respect to such Award shall, to the extent of any such forfeiture or
termination, again be available for making Awards under the Plan.

If the Option Price of any Option granted under the Plan, or if pursuant to
Section 18.3 the withholding obligation of any Grantee with respect to an Option
or other Award, is satisfied by tendering shares of Stock to the Company (by
either actual delivery or by attestation) or by withholding shares of Stock, the
number of shares of Stock issued net of the shares of Stock tendered or withheld
shall be deemed delivered for purposes of determining the maximum number of
shares of Stock available for delivery under the Plan.

The Board shall have the right to substitute or assume Awards in connection with
mergers, reorganizations, separations, or other transactions to which
Section 424(a) of the Code applies, provided such substitutions and assumptions
are permitted by Section 424 of the Code and the regulations promulgated
thereunder. The number of shares of Stock reserved pursuant to Section 4 may be
increased by the corresponding number of Awards assumed and, in the case of a
substitution, by the net increase in the number of shares of Stock subject to
Awards before and after the substitution.

 

6



--------------------------------------------------------------------------------

The number of shares of Stock reserved under this Section 4 shall be increased
by the number of any shares of Stock that are repurchased by the Company with
Option Proceeds (as defined herein) in respect of the exercise of an Option;
provided, however, that the number of shares of Stock contributed to number of
shares of Stock reserved under this Section 4 in respect of the use of Option
Proceeds for repurchase shall not be greater than: (A) the amount of such Option
Proceeds, divided by (B) the Fair Market Value on the date of exercise of the
applicable Option.

 

5.

EFFECTIVE DATE, RESTATEMENT EFFECTIVE DATE, DURATION AND AMENDMENTS

 

  5.1.

Effective Date; Restatement Effective Date.

The Plan was originally effective as of the Effective Date, subject to approval
of the Plan by the Company’s stockholders within one year of the Effective Date.
This amendment and restatement of the Plan shall be effective as of the
Restatement Effective Date, subject to approval by the Company’s stockholders
within one year of the Effective Date. Upon approval of the Plan by the
stockholders of the Company as set forth above, all Awards made under the Plan
on or after the Restatement Effective Date shall be fully effective as if the
stockholders of the Company had approved the Plan on the Restatement Effective
Date. If the stockholders fail to approve the Plan within one year after the
Restatement Effective Date, any Awards made hereunder relating to the period on
or after the Restatement Effective Date shall be null and void and of no effect.

 

  5.2.

Term.

The Plan shall terminate automatically on April 15, 2030 and may be terminated
on any earlier date as provided in Section 5.3.

 

  5.3.

Amendment and Termination of the Plan.

The Board may, at any time and from time to time, amend, suspend, or terminate
the Plan as to any shares of Stock as to which Awards have not been made. An
amendment shall be contingent on approval of the Company’s stockholders to the
extent stated by the Board, required by applicable law or required by applicable
stock exchange listing requirements. No Awards shall be made after termination
of the Plan. No amendment, suspension, or termination of the Plan shall, without
the consent of the Grantee, impair rights or obligations under any Award
theretofore awarded under the Plan.

 

6.

AWARD ELIGIBILITY AND LIMITATIONS

 

  6.1.

Service Providers and Other Persons.

Subject to this Section 6, Awards may be made under the Plan to any Service
Provider whose participation in the Plan is determined to be in the best
interests of the Company by the Board.

 

  6.2.

Successive Awards.

An eligible person may receive more than one Award, subject to such restrictions
as are provided herein.

 

  6.3.

Limitation on Shares of Stock Subject to Awards and Cash Awards.

During any time when the Company has a class of equity securities registered
under Section 12 of the Exchange Act, but only after the Transition Period has
expired:

(i)    the maximum number of shares of Stock subject to Options or SARs that can
be awarded under the Plan to any person eligible for an Award under Section 6
hereof is one hundred fifty thousand (150,000) per calendar year;

(ii)    the maximum number of shares of Stock that can be awarded under the
Plan, other than pursuant to an Option or SARs, to any person eligible for an
Award under Section 6 hereof is three hundred thousand (300,000) per calendar
year; and

 

7



--------------------------------------------------------------------------------

(iii)    the maximum amount that may be earned as an Annual Incentive Award or
other cash Award in any calendar year by any one Grantee shall be $5,000,000 and
the maximum amount that may be earned as a Performance Award or other cash Award
in respect of a performance period by any one Grantee shall be $15,000,000.

(iv)    the maximum amount of total compensation (including shares of Stock and
cash awards) that can be awarded to or earned by any Outside Director under the
Plan in any calendar year shall be $600,000. For purposes of applying the limit
in the preceding sentence, any shares of Stock awarded shall be valued at the
grant date fair value computed in accordance with Financial Accounting Standards
Board (FASB) Accounting Standards Codification (ASC) Topic 718,
Compensation-Stock Compensation.

The preceding limitations in this Section 6.3 are subject to adjustment as
provided in Section 17 hereof.

 

  6.4.

Substitute or Exchange Awards.

Awards granted under the Plan may, in the discretion of the Board, be granted in
substitution or exchange for any other Award or any award granted under another
plan of the Company, any Affiliate, or any business entity to be acquired by the
Company or an Affiliate, or any other right of a Grantee to receive payment from
the Company or any Affiliate, provided that, to the extent such substitution or
exchange causes an Award that is otherwise exempt from Section 409A of the Code
and guidance issued thereunder to become subject to Section 409A of the Code and
the guidance issued thereunder, the Award will comply with Section 409A of the
Code and the guidance issued thereunder. Such substitute or exchange Awards may
be granted at any time. If an Award is granted in substitution or exchange for
another award, the Board shall require the surrender of such other Award in
consideration for the grant of the new Award. Notwithstanding anything in
Section 8.1 or 9.1 below to the contrary, any Awards granted under this
Section 6.4 that are in substitution or exchange for, any other Award or any
award granted under another plan of the Company, any Affiliate, or any business
entity to be acquired by the Company or an Affiliate may be granted at an Option
Price or grant price, as the case may be, at least equal to the Fair Market
Value of the Stock.

 

  6.5

Option or SAR Repricing.

Notwithstanding any other provision of the Plan, without the affirmative vote of
holders of a majority of the shares of Stock cast in person or by proxy at a
meeting of the stockholders of the Company at which a quorum representing a
majority of all outstanding shares of Stock is present or represented by proxy,
the Board shall not approve a program providing for either (a) the cancellation
of outstanding Options or SARs having exercise prices per share greater than the
then Fair Market Value of a share of Stock (“Underwater Awards”) and the grant
in substitution therefore of new Options or SARs having a lower exercise
price, “full value” awards or payments in cash, or (b) the amendment of
outstanding Underwater Awards to reduce the exercise price thereof. This Section
shall not apply to adjustments pursuant to the assumption of or substitution for
an Option or SAR in a manner that would comply with Section 424(a) or
Section 409A of the Code or to an adjustment made pursuant to Section 17.

 

7.

AWARD AGREEMENT

Each Award granted pursuant to the Plan shall be evidenced by an Award
Agreement, in such form or forms as the Board shall from time to time determine.
Award Agreements granted from time to time or at the same time need not contain
similar provisions but shall be consistent with the terms of the Plan. Each
Award Agreement evidencing an Award of Options shall specify whether such
Options are intended to be Non-qualified Stock Options or Incentive Stock
Options, and in the absence of such specification such options shall be deemed
Non-qualified Stock Options.

 

8



--------------------------------------------------------------------------------

8.

TERMS AND CONDITIONS OF OPTIONS

 

  8.1.

Option Price.

The Option Price of each Option shall be fixed by the Board and stated in the
Award Agreement evidencing such Option. The Option Price of each Option shall be
at least the Fair Market Value on the Grant Date of a share of Stock; provided,
however, that in the event that a Grantee is a Ten Percent Stockholder, the
Option Price of an Option granted to such Grantee that is intended to be an
Incentive Stock Option shall be not less than 110 percent of the Fair Market
Value of a share of Stock on the Grant Date. In no case shall the Option Price
of any Option be less than the par value of a share of Stock.

 

  8.2.

Vesting.

Subject to Sections 8.3 and 17.3 hereof, each Option granted under the Plan
shall become exercisable at such times and under such conditions as shall be
determined by the Board and stated in the Award Agreement. For purposes of this
Section 8.2, fractional numbers of shares of Stock subject to an Option shall be
rounded down to the next nearest whole number. No Option shall be exercisable in
whole or in part prior to the date the Plan is approved by the Stockholders of
the Company as provided in Section 5.1 hereof.

 

  8.3.

Term.

Each Option granted under the Plan shall terminate, and all rights to purchase
shares of Stock thereunder shall cease, upon the expiration of ten years from
the date such Option is granted, or under such circumstances and on such date
prior thereto as is set forth in the Plan or as may be fixed by the Board and
stated in the Award Agreement relating to such Option (the “Termination Date”);
provided, however, that in the event that the Grantee is a Ten Percent
Stockholder, an Option granted to such Grantee that is intended to be an
Incentive Stock Option shall not be exercisable after the expiration of five
years from its Grant Date.

 

  8.4.

Termination from Service.

Each Award Agreement shall set forth the extent to which the Grantee shall have
the right to exercise the Option following termination of the Grantee’s Service.
Such provisions shall be determined in the sole discretion of the Board, need
not be uniform among all Options issued pursuant to the Plan, and may reflect
distinctions based on the reasons for termination of Service.

 

  8.5.

Limitations on Exercise of Option.

Notwithstanding any other provision of the Plan to the contrary, in no event may
any Option be exercised, in whole or in part, prior to the date the Plan is
approved by the stockholders of the Company as provided herein or after the
occurrence of an event referred to in Section 17 hereof which results in
termination of the Option.

 

  8.6.

Method of Exercise.

An Option that is exercisable may be exercised by the Grantee’s delivery to the
Company of written notice of exercise on any business day, at the Company’s
principal office, on the form specified by the Company. Such notice shall
specify the number of whole shares of Stock with respect to which the Option is
being exercised and shall be accompanied by payment in full of the Option Price
of the shares for which the Option is being exercised plus the amount (if any)
of federal and/or other taxes which the Company may, in its judgment, be
required to withhold with respect to an Award. The minimum number of shares of
Stock with respect to which an Option may be exercised, in whole or in part, at
any time shall be the lesser of (i) 100 shares or such lesser number as is set
forth in the applicable Award Agreement and (ii) the maximum number of shares
available for purchase under the Option at the time of exercise.

 

  8.7.

Rights of Holders of Options.

Unless otherwise stated in the applicable Award Agreement, an individual holding
or exercising an Option shall have none of the rights of a stockholder (for
example, the right to receive cash or dividend payments or distributions
attributable to the subject shares of Stock or to direct the voting of the
subject shares of Stock) until the shares of Stock covered thereby are fully
paid and issued to him. Except as provided in Section 17 hereof, no adjustment
shall be made for dividends, distributions or other rights for which the record
date is prior to the date of such issuance.

 

9



--------------------------------------------------------------------------------

  8.8.

Delivery of Stock Certificates.

Promptly after the exercise of an Option by a Grantee and the payment in full of
the Option Price, such Grantee shall be entitled to the issuance of a stock
certificate or certificates evidencing his or her ownership of the shares of
Stock subject to the Option.

 

  8.9.

Transferability of Options.

Except as provided in Section 8.10, during the lifetime of a Grantee, only the
Grantee (or, in the event of legal incapacity or incompetency, the Grantee’s
guardian or legal representative) may exercise an Option. Except as provided in
Section 8.10, no Option shall be assignable or transferable by the Grantee to
whom it is granted, other than by will or the laws of descent and distribution
or pursuant to a domestic relations order as referred to in the Code or Title I
of the Employee Retirement Income Security Act or the rules thereunder.

 

  8.10.

Family Transfers.

If authorized in the applicable Award Agreement, a Grantee may transfer, not for
value, all or part of an Option which is not an Incentive Stock Option to any
Family Member. For the purpose of this Section 8.10, a “not for value” transfer
is a transfer which is (i) a gift; (ii) a transfer under a domestic relations
order in settlement of marital property rights; or (iii) a transfer to an entity
in which more than fifty percent of the voting interests are owned by Family
Members (or the Grantee) in exchange for an interest in that entity. Following a
transfer under this Section 8.10, any such Option shall continue to be subject
to the same terms and conditions as were applicable immediately prior to
transfer. Subsequent transfers of transferred Options are prohibited except to
Family Members of the original Grantee in accordance with this Section 8.10 or
by will or the laws of descent and distribution. The events of termination of
Service of Section 8.4 hereof shall continue to be applied with respect to the
original Grantee, following which the Option shall be exercisable by the
transferee only to the extent, and for the periods specified, in Section 8.4.

 

  8.11.

Limitations on Incentive Stock Options.

An Option shall constitute an Incentive Stock Option only (i) if the Grantee of
such Option is an employee of the Company or any Subsidiary of the Company;
(ii) to the extent specifically provided in the related Award Agreement; and
(iii) to the extent that the aggregate Fair Market Value (determined at the time
the Option is granted) of the shares of Stock with respect to which all
Incentive Stock Options held by such Grantee become exercisable for the first
time during any calendar year (under the Plan and all other plans of the
Grantee’s employer and its Affiliates) does not exceed $100,000. This limitation
shall be applied by taking Options into account in the order in which they were
granted.

 

9.

TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS

 

  9.1.

Right to Payment.

An SAR shall confer on the Grantee to whom it is granted a right to receive,
upon exercise thereof, the excess of (A) the Fair Market Value of one share of
Stock on the date of exercise over (B) the Fair Market Value of one share of
Stock on the Grant Date. SARs may be granted in conjunction with all or part of
an Option granted under the Plan or at any subsequent time during the term of
such Option, in conjunction with all or part of any other Award or without
regard to any Option or other Award.

 

  9.2.

Other Terms.

The Board shall determine at the date of grant or thereafter, the time or times
at which and the circumstances under which a SAR may be exercised in whole or in
part (including based on achievement of performance goals and/or future service
requirements), the time or times at which SARs shall cease to be or

 

10



--------------------------------------------------------------------------------

become exercisable following termination of Service or upon other conditions,
the method of exercise, method of settlement, form of consideration payable in
settlement, method by or forms in which Stock will be delivered or deemed to be
delivered to Grantees, whether or not a SAR shall be in tandem or in combination
with any other Award, and any other terms and conditions of any SAR.

 

10.

TERMS AND CONDITIONS OF RESTRICTED STOCK AND STOCK UNITS

 

  10.1.

Grant of Restricted Stock or Stock Units.

Awards of Restricted Stock or Stock Units may be made for no consideration
(other than par value of the shares which is deemed paid by Services already
rendered).

 

  10.2.

Restrictions.

At the time a grant of Restricted Stock or Stock Units is made, the Board may,
in its sole discretion, establish a period of time (a “restricted period”)
applicable to such Restricted Stock or Stock Units. Each Award of Restricted
Stock or Stock Units may be subject to a different restricted period. The Board
may, in its sole discretion, at the time a grant of Restricted Stock or Stock
Units is made, prescribe restrictions in addition to or other than the
expiration of the restricted period, including the satisfaction of corporate or
individual performance objectives, which may be applicable to all or any portion
of the Restricted Stock or Stock Units in accordance with Section 14.1 and 14.2.
Neither Restricted Stock nor Stock Units may be sold, transferred, assigned,
pledged or otherwise encumbered or disposed of during the restricted period or
prior to the satisfaction of any other restrictions prescribed by the Board with
respect to such Restricted Stock or Stock Units.

 

  10.3.

Restricted Stock Certificates.

The Company shall issue, in the name of each Grantee to whom Restricted Stock
has been granted, stock certificates representing the total number of shares of
Restricted Stock granted to the Grantee, as soon as reasonably practicable after
the Grant Date. The Board may provide in an Award Agreement that either (i) the
Secretary of the Company shall hold such certificates for the Grantee’s benefit
until such time as the Restricted Stock is forfeited to the Company or the
restrictions lapse, or (ii) such certificates shall be delivered to the Grantee,
provided, however, that such certificates shall bear a legend (or legends) that
complies with the applicable securities laws and regulations and makes
appropriate reference to the restrictions imposed under the Plan and the Award
Agreement.

 

  10.4.

Rights of Holders of Restricted Stock.

Unless the Board otherwise provides in an Award Agreement, holders of Restricted
Stock shall have the right to vote such Stock and the right to receive any
dividends declared or paid with respect to such Stock. The Board may provide
that any dividends paid on Restricted Stock must be reinvested in shares of
Stock, which may or may not be subject to the same vesting conditions and
restrictions applicable to such Restricted Stock. All distributions, if any,
received by a Grantee with respect to Restricted Stock as a result of any stock
split, stock dividend, combination of shares, or other similar transaction shall
be subject to the restrictions applicable to the original Grant.

 

  10.5.

Rights of Holders of Stock Units.

 

  10.5.1.  Voting

and Dividend Rights.

Holders of Stock Units shall have no right to vote any Stock promised upon
settlement of the Stock Unit or to “vote” the Stock Unit. Subject to the
requirements of Section 409A of the Code, if applicable, the Board may provide
in an Award Agreement evidencing a grant of Stock Units that the holder of such
Stock Units shall be entitled to receive, upon the Company’s payment of a cash
dividend on its outstanding Stock, a cash payment for each Stock Unit held equal
to the per-share dividend paid on the Stock. Such Award Agreement may also
provide that such cash payment will be deemed reinvested in additional Stock
Units at a price per unit equal to the Fair Market Value of a share of Stock on
the date that such dividend is paid.

 

11



--------------------------------------------------------------------------------

  10.5.2.  Creditor’s

Rights.

A holder of Stock Units shall have no rights other than those of a general
creditor of the Company. Stock Units represent an unfunded and unsecured
obligation of the Company, subject to the terms and conditions of the applicable
Award Agreement.

 

  10.6.

Termination of Service.

Unless the Board otherwise provides in an Award Agreement or in writing after
the Award Agreement is issued, upon the termination of a Grantee’s Service, any
Restricted Stock or Stock Units held by such Grantee that have not vested, or
with respect to which all applicable restrictions and conditions have not
lapsed, shall immediately be deemed forfeited. Upon forfeiture of Restricted
Stock or Stock Units, the Grantee shall have no further rights with respect to
such Award, including but not limited to any right to vote Restricted Stock or
any right to receive dividends with respect to shares of Restricted Stock or
Stock Units.

 

  10.7.

Purchase of Restricted Stock.

The Grantee shall be required, to the extent required by applicable law, to
purchase the Restricted Stock from the Company at a Purchase Price equal to the
greater of (i) the aggregate par value of the shares of Stock represented by
such Restricted Stock or (ii) the Purchase Price, if any, specified in the Award
Agreement relating to such Restricted Stock. The Purchase Price shall be payable
in a form described in Section 12 or, in the discretion of the Board, in
consideration for past Services rendered to the Company or an Affiliate.

 

  10.8.

Delivery of Stock.

Upon the expiration or termination of any restricted period and the satisfaction
of any other conditions prescribed by the Board, the restrictions applicable to
shares of Restricted Stock or Stock Units settled in Stock shall lapse, and,
unless otherwise provided in the Award Agreement, a stock certificate for such
shares shall be delivered, free of all such restrictions, to the Grantee or the
Grantee’s beneficiary or estate, as the case may be.

 

11.

TERMS AND CONDITIONS OF UNRESTRICTED STOCK AWARDS

The Board may, in its sole discretion, grant (or sell at par value or such other
higher purchase price determined by the Board) an Unrestricted Stock Award to
any Grantee pursuant to which such Grantee may receive shares of Stock free of
any restrictions (“Unrestricted Stock”) under the Plan. Unrestricted Stock
Awards may be granted or sold as described in the preceding sentence in respect
of past services and other valid consideration, or in lieu of, or in addition
to, any cash compensation due to such Grantee.

 

12.

FORM OF PAYMENT FOR OPTIONS AND RESTRICTED STOCK

 

  12.1.

General Rule.

Payment of the Option Price for the shares purchased pursuant to the exercise of
an Option or the Purchase Price for Restricted Stock shall be made in cash or in
cash equivalents acceptable to the Company.

 

  12.2.

Surrender of Stock.

To the extent the Award Agreement so provides, payment of the Option Price for
shares purchased pursuant to the exercise of an Option or the Purchase Price for
Restricted Stock may be made all or in part through the tender to the Company of
shares of Stock, which shares, if acquired from the Company and if so required
by the Company, shall have been held for at least six months at the time of
tender and which shall be valued, for purposes of determining the extent to
which the Option Price or Purchase Price has been paid thereby, at their Fair
Market Value on the date of exercise or surrender.

 

  12.3.

Cashless Exercise.

With respect to an Option only (and not with respect to Restricted Stock) for
any period that the Company is publicly traded, to the extent permitted by law
and to the extent the Award Agreement so provides, payment of the Option Price
for shares purchased pursuant to the exercise of an Option may be

 

12



--------------------------------------------------------------------------------

made all or in part by delivery (on a form acceptable to the Board) of an
irrevocable direction to a licensed securities broker acceptable to the Company
to sell shares of Stock and to deliver all or part of the sales proceeds to the
Company in payment of the Option Price and any withholding taxes described in
Section 18.3.

 

  12.4.

Other Forms of Payment.

To the extent the Award Agreement so provides, payment of the Option Price for
shares purchased pursuant to exercise of an Option or the Purchase Price for
Restricted Stock may be made in any other form that is consistent with
applicable laws, regulations and rules.

 

13.

TERMS AND CONDITIONS OF DIVIDEND EQUIVALENT RIGHTS

 

  13.1.

Dividend Equivalent Rights.

A Dividend Equivalent Right is an Award entitling the recipient to receive
credits based on cash distributions that would have been paid on the shares of
Stock specified in the Dividend Equivalent Right (or other award to which it
relates) if such shares had been issued to and held by the recipient. A Dividend
Equivalent Right may be granted hereunder to any Grantee as a component of
another Award or as a freestanding award. The terms and conditions of Dividend
Equivalent Rights shall be specified in the grant. Dividend equivalents credited
to the holder of a Dividend Equivalent Right may be paid currently or may be
deemed to be reinvested in additional shares of Stock, which may thereafter
accrue additional equivalents. Any such reinvestment shall be at Fair Market
Value on the date of reinvestment. Dividend Equivalent Rights may be settled in
cash or Stock or a combination thereof, in a single installment or installments,
all determined in the sole discretion of the Board, subject to the requirements
of Section 409A of the Code, if applicable. A Dividend Equivalent Right granted
as a component of another Award may provide that such Dividend Equivalent Right
shall be settled upon exercise, settlement, or payment of, or lapse of
restrictions on, such other Award, and that such Dividend Equivalent Right shall
expire or be forfeited or annulled under the same conditions as such other
Award. A Dividend Equivalent Right granted as a component of another Award may
also contain terms and conditions different from such other award.

 

  13.2.

Termination of Service.

Except as may otherwise be provided by the Board either in the Award Agreement
or in writing after the Award Agreement is issued, a Grantee’s rights in all
Dividend Equivalent Rights or interest equivalents shall automatically terminate
upon the Grantee’s termination of Service for any reason.

 

14.

TERMS AND CONDITIONS OF PERFORMANCE AND ANNUAL INCENTIVE AWARDS

 

  14.1.

Performance Conditions.

The right of a Grantee to exercise or receive a grant or settlement of any
Award, and the timing thereof, may be subject to such performance conditions as
may be specified by the Board. The Board may use such business criteria and
other measures of performance as it may deem appropriate in establishing any
performance conditions, and may exercise its discretion to reduce the amounts
payable under any Award subject to performance conditions. Performance goals
shall be established not later than 90 days after the beginning of any
performance period applicable to such Performance or Annual Incentive Awards.

 

  14.2.

Settlement of Performance or Annual Incentive Awards; Other Terms.

Settlement of such Performance or Annual Incentive Awards shall be in cash,
Stock, other Awards or other property, in the discretion of the Committee,
subject to the requirements of Section 409A of the Code, if applicable. The
Committee may, in its discretion, reduce the amount of a settlement otherwise to
be made in connection with such Performance or Annual Incentive Awards. The
Committee shall specify in writing the circumstances in which such Performance
or Annual Incentive Awards shall be paid or forfeited in the event of
termination of Service by the Grantee prior to the end of a performance period
or settlement of Performance Awards.

 

13



--------------------------------------------------------------------------------

  14.3.

Written Determinations.

All determinations by the Committee as to the establishment of performance
goals, the amount of any Performance Award pool or potential individual
Performance Awards and as to the achievement of performance goals relating to
Performance Awards, and the amount of any Annual Incentive Award pool or
potential individual Annual Incentive Awards and the amount of final Annual
Incentive Awards, shall be made in writing..

 

  14.4.

Status of Awards Under Code Section 162(m).

Performance Awards and Annual Incentive Awards granted prior to November 2, 2017
to a Covered Employee and otherwise considered to be “grandfathered” under
Section 162(m) of the Code, as amended by the Tax Cuts and Jobs Act of 2017,
shall not be subject to any amendment under this amendment and restatement of
the Plan to the extent such amendment otherwise would be considered a material
modification.

 

15.

PARACHUTE LIMITATIONS

Notwithstanding any other provision of the Plan or of any other agreement,
contract, or understanding heretofore or hereafter entered into by a Grantee
with the Company or any Affiliate, except an agreement, contract, or
understanding hereafter entered into that expressly modifies or excludes
application of this paragraph (an “Other Agreement”), and notwithstanding any
formal or informal plan or other arrangement for the direct or indirect
provision of compensation to the Grantee (including groups or classes of
Grantees or beneficiaries of which the Grantee is a member), whether or not such
compensation is deferred, is in cash, or is in the form of a benefit to or for
the Grantee (a “Benefit Arrangement”), if the Grantee is a “disqualified
individual,” as defined in Section 280G(c) of the Code, any Option, Restricted
Stock or Stock Unit held by that Grantee and any right to receive any payment or
other benefit under the Plan shall not become exercisable or vested (i) to the
extent that such right to exercise, vesting, payment, or benefit, taking into
account all other rights, payments, or benefits to or for the Grantee under the
Plan, all Other Agreements, and all Benefit Arrangements, would cause any
payment or benefit to the Grantee under the Plan to be considered a “parachute
payment” within the meaning of Section 280G(b)(2) of the Code as then in effect
(a “Parachute Payment”) and (ii) if, as a result of receiving a Parachute
Payment, the aggregate after-tax amounts received by the Grantee from the
Company under the Plan, all Other Agreements, and all Benefit Arrangements would
be less than the maximum after-tax amount that could be received by the Grantee
without causing any such payment or benefit to be considered a Parachute
Payment. In the event that the receipt of any such right to exercise, vesting,
payment, or benefit under the Plan, in conjunction with all other rights,
payments, or benefits to or for the Grantee under any Other Agreement or any
Benefit Arrangement would cause the Grantee to be considered to have received a
Parachute Payment under the Plan that would have the effect of decreasing the
after-tax amount received by the Grantee as described in clause (ii) of the
preceding sentence, then the Grantee shall have the right, in the Grantee’s sole
discretion, to designate those rights, payments, or benefits under the Plan, any
Other Agreements, and any Benefit Arrangements that should be reduced or
eliminated so as to avoid having the payment or benefit to the Grantee under the
Plan be deemed to be a Parachute Payment.

 

16.

REQUIREMENTS OF LAW

 

  16.1.

General.

The Company shall not be required to sell or issue any shares of Stock under any
Award if the sale or issuance of such shares would constitute a violation by the
Grantee, any other individual exercising an Option, or the Company of any
provision of any law or regulation of any governmental authority, including
without limitation any federal or state securities laws or regulations. If at
any time the Company shall determine, in its discretion, that the listing,
registration or qualification of any shares subject to an Award upon any
securities exchange or under any governmental regulatory body is necessary or
desirable as a condition of, or in connection with, the issuance or purchase of
shares hereunder, no shares of Stock may be issued or sold to the Grantee or any
other individual exercising an Option pursuant to such Award unless such
listing, registration, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to

 

14



--------------------------------------------------------------------------------

the Company, and any delay caused thereby shall in no way affect the date of
termination of the Award. Specifically, in connection with the Securities Act,
upon the exercise of any Option or the delivery of any shares of Stock
underlying an Award, unless a registration statement under such Act is in effect
with respect to the shares of Stock covered by such Award, the Company shall not
be required to sell or issue such shares unless the Board has received evidence
satisfactory to it that the Grantee or any other individual exercising an Option
may acquire such shares pursuant to an exemption from registration under the
Securities Act. Any determination in this connection by the Board shall be
final, binding, and conclusive. The Company may, but shall in no event be
obligated to, register any securities covered hereby pursuant to the Securities
Act. The Company shall not be obligated to take any affirmative action in order
to cause the exercise of an Option or the issuance of shares of Stock pursuant
to the Plan to comply with any law or regulation of any governmental authority.
As to any jurisdiction that expressly imposes the requirement that an Option
shall not be exercisable until the shares of Stock covered by such Option are
registered or are exempt from registration, the exercise of such Option (under
circumstances in which the laws of such jurisdiction apply) shall be deemed
conditioned upon the effectiveness of such registration or the availability of
such an exemption.

 

  16.2.

Rule 16b-3.

During any time when the Company has a class of equity security registered under
Section 12 of the Exchange Act, it is the intent of the Company that Awards
pursuant to the Plan and the exercise of Options granted hereunder will qualify
for the exemption provided by Rule 16b-3 under the Exchange Act. To the extent
that any provision of the Plan or action by the Board does not comply with the
requirements of Rule 16b-3, it shall be deemed inoperative to the extent
permitted by law and deemed advisable by the Board, and shall not affect the
validity of the Plan. In the event that Rule 16b-3 is revised or replaced, the
Board may exercise its discretion to modify the Plan in any respect necessary to
satisfy the requirements of, or to take advantage of any features of, the
revised exemption or its replacement.

 

17.

EFFECT OF CHANGES IN CAPITALIZATION

 

  17.1.

Changes in Stock.

If the number of outstanding shares of Stock is increased or decreased or the
shares of Stock are changed into or exchanged for a different number or kind of
shares or other securities of the Company on account of any recapitalization,
reclassification, stock split, reverse split, combination of shares, exchange of
shares, stock dividend or other distribution payable in capital stock, or other
increase or decrease in such shares effected without receipt of consideration by
the Company occurring after the Effective Date, the number and kinds of shares
for which grants of Options and other Awards may be made under the Plan shall be
adjusted proportionately and accordingly by the Company. In addition, the number
and kind of shares for which Awards are outstanding shall be adjusted
proportionately and accordingly so that the proportionate interest of the
Grantee immediately following such event shall, to the extent practicable, be
the same as immediately before such event. Any such adjustment in outstanding
Options or SARs shall not change the aggregate Option Price or SAR Exercise
Price payable with respect to shares that are subject to the unexercised portion
of an outstanding Option or SAR, as applicable, but shall include a
corresponding proportionate adjustment in the Option Price or SAR Exercise Price
per share. The conversion of any convertible securities of the Company shall not
be treated as an increase in shares effected without receipt of consideration.
Furthermore, in the event of any distribution to the Company’s stockholders of
securities of any other entity or other assets (including an extraordinary cash
dividend but excluding a non-extraordinary dividend payable in cash or in stock
of the Company) without receipt of consideration by the Company, the Company
may, in such manner as the Company deems appropriate to reflect such
distribution, adjust (i) the number and kind of shares for which grants of
Option and other Awards may be made under the Plan, (ii) the number and kind of
shares subject to outstanding Awards, and/or (iii) the exercise price of
outstanding Options and Stock Appreciation Rights to reflect such distribution.

 

15



--------------------------------------------------------------------------------

  17.2.

Reorganization in Which the Company Is the Surviving Entity Which does not
Constitute a Corporate Transaction.

Subject to Section 17.3 hereof, if the Company shall be the surviving entity in
any reorganization, merger, or consolidation of the Company with one or more
other entities which does not constitute a Corporate Transaction, any Option or
SAR theretofore granted pursuant to the Plan shall pertain to and apply to the
securities to which a holder of the number of shares of Stock subject to such
Option or SAR would have been entitled immediately following such
reorganization, merger, or consolidation, with a corresponding proportionate
adjustment of the Option Price or SAR Exercise Price per share so that the
aggregate Option Price or SAR Exercise Price thereafter shall be the same as the
aggregate Option Price or SAR Exercise Price of the shares remaining subject to
the Option or SAR immediately prior to such reorganization, merger, or
consolidation. Subject to any contrary language in an Award Agreement evidencing
an Award, any restrictions applicable to such Award shall apply as well to any
replacement shares received by the Grantee as a result of the reorganization,
merger or consolidation. In the event of a transaction described in this
Section 17.2, Stock Units shall be adjusted so as to apply to the securities
that a holder of the number of shares of Stock subject to the Stock Units would
have been entitled to receive immediately following such transaction.

 

  17.3.

Corporate Transaction.

Except as otherwise provided in the applicable Award Agreement, and subject to
the exceptions set forth in the last sentence of this Section 17.3 and the last
sentence of Section 17.4, upon the occurrence of a Corporate Transaction:

(i)    all outstanding shares of Restricted Stock shall be deemed to have vested
as of the day immediately prior to the occurrence of such Corporate Transaction,
conditioned upon the closing of such Corporate Transaction,

(ii)    all outstanding Stock Units shall be deemed to have vested, and the
shares of Stock subject thereto shall be delivered, in such manner and at such
time as provided in the applicable Award Agreement, and

(iii)     either of the following two actions shall be taken:

(A)     fifteen days prior to the scheduled consummation of a Corporate
Transaction, all Options and SARs outstanding hereunder shall become immediately
exercisable and shall remain exercisable for a period of fifteen days, or

(B)     the Board may elect, in its sole discretion, to cancel any outstanding
Awards of Options, Restricted Stock, Stock Units, and/or SARs and pay or
deliver, or cause to be paid or delivered, to the holder thereof an amount in
cash or securities having a value (as determined by the Board acting in good
faith), in the case of Restricted Stock or Stock Units, equal to the formula or
fixed price per share paid to holders of shares of Stock and, in the case of
Options or SARs, equal to the product of the number of shares of Stock subject
to the Option or SAR (the “Award Shares”) multiplied by the amount, if any, by
which (I) the formula or fixed price per share paid to holders of shares of
Stock pursuant to such transaction exceeds (II) the Option Price or SAR Exercise
Price applicable to such Award Shares.

With respect to the Company’s establishment of an exercise window, (i) any
exercise of an Option or SAR during such fifteen-day period shall be conditioned
upon the consummation of the event and shall be effective only immediately
before the consummation of the event, and (ii) upon consummation of any
Corporate Transaction the Plan, and all outstanding but unexercised Options and
SARs shall terminate. The Board shall send written notice of an event that will
result in such a termination to all individuals who hold Options and SARs not
later than the time at which the Company gives notice thereof to its
stockholders. This Section 17.3 shall not apply to any Corporate Transaction to
the extent that provision is made in writing in connection with such Corporate
Transaction for the assumption or continuation of the Options, SARs, Stock Units
and Restricted Stock theretofore granted, or for the substitution for such
Options, SARs, Stock Units and Restricted Stock for new common stock options and
stock appreciation rights and new common stock units

 

16



--------------------------------------------------------------------------------

and restricted stock relating to the stock of a successor entity, or a parent or
subsidiary thereof, with appropriate adjustments as to the number of shares
(disregarding any consideration that is not common stock) and option and stock
appreciation right exercise prices, in which event the Plan, Options, SARs,
Stock Units and Restricted Stock theretofore granted shall continue in the
manner and under the terms so provided.

 

  17.4.

Adjustments.

Adjustments under this Section 17 related to shares of Stock or securities of
the Company shall be made by the Board, whose determination in that respect
shall be final, binding and conclusive. No fractional shares or other securities
shall be issued pursuant to any such adjustment, and any fractions resulting
from any such adjustment shall be eliminated in each case by rounding downward
to the nearest whole share. The Board shall determine the effect of a Corporate
Transaction upon Awards other than Options, SARs, Stock Units and Restricted
Stock, and such effect shall be set forth in the appropriate Award Agreement.
The Board may provide in the Award Agreements at the time of grant, or any time
thereafter with the consent of the Grantee, for different provisions to apply to
an Award in place of those described in Sections 17.1, 17.2 and 17.3.

 

  17.5.

No Limitations on Company.

The making of Awards pursuant to the Plan shall not affect or limit in any way
the right or power of the Company to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure or to merge,
consolidate, dissolve, or liquidate, or to sell or transfer all or any part of
its business or assets.

 

18.

GENERAL PROVISIONS

 

  18.1.

Disclaimer of Rights.

No provision in the Plan or in any Award or Award Agreement shall be construed
to confer upon any individual the right to remain in the employ or service of
the Company or any Affiliate, or to interfere in any way with any contractual or
other right or authority of the Company either to increase or decrease the
compensation or other payments to any individual at any time, or to terminate
any employment or other relationship between any individual and the Company. In
addition, notwithstanding anything contained in the Plan to the contrary, unless
otherwise stated in the applicable Award Agreement, no Award granted under the
Plan shall be affected by any change of duties or position of the Grantee, so
long as such Grantee continues to be a Service Provider. The obligation of the
Company to pay any benefits pursuant to the Plan shall be interpreted as a
contractual obligation to pay only those amounts described herein, in the manner
and under the conditions prescribed herein. The Plan shall in no way be
interpreted to require the Company to transfer any amounts to a third-party
trustee or otherwise hold any amounts in trust or escrow for payment to any
Grantee or beneficiary under the terms of the Plan.

 

  18.2.

Nonexclusivity of the Plan.

Neither the adoption of the Plan nor the submission of the Plan to the
stockholders of the Company for approval shall be construed as creating any
limitations upon the right and authority of the Board to adopt such other
incentive compensation arrangements (which arrangements may be applicable either
generally to a class or classes of individuals or specifically to a particular
individual or particular individuals) as the Board in its discretion determines
desirable, including, without limitation, the granting of stock options
otherwise than under the Plan.

 

  18.3.

Withholding Taxes.

The Company or an Affiliate, as the case may be, shall have the right to deduct
from payments of any kind otherwise due to a Grantee any federal, state, or
local taxes of any kind required by law to be withheld with respect to the
vesting of or other lapse of restrictions applicable to an Award or upon the
issuance of any shares of Stock upon the exercise of an Option or pursuant to an
Award. The Company or Affiliate shall withhold only the minimum amount necessary
to satisfy applicable statutory withholding requirements, provided that the
Company or Affiliate may permit a Grantee to elect to have an additional amount
withheld (up to the maximum allowed by law and to the extent allowed under
Section 409A of the Code). At the time of such vesting, lapse, or exercise, the
Grantee shall pay to the Company or the Affiliate, as the case may be, any
amount that the

 

17



--------------------------------------------------------------------------------

Company or the Affiliate may reasonably determine to be necessary to satisfy
such withholding obligation. Subject to the prior approval of the Company or the
Affiliate, which may be withheld by the Company or the Affiliate, as the case
may be, in its sole discretion, the Grantee may elect to satisfy such
obligations, in whole or in part, (i) by causing the Company or the Affiliate to
withhold shares of Stock otherwise issuable to the Grantee or (ii) by delivering
to the Company or the Affiliate shares of Stock already owned by the Grantee.
The shares of Stock so delivered or withheld shall have an aggregate Fair Market
Value equal to such withholding obligations. The Fair Market Value of the shares
of Stock used to satisfy such withholding obligation shall be determined by the
Company or the Affiliate as of the date that the amount of tax to be withheld is
to be determined. A Grantee who has made an election pursuant to this
Section 18.3 may satisfy his or her withholding obligation only with shares of
Stock that are not subject to any repurchase, forfeiture, unfulfilled vesting,
or other similar requirements.

 

  18.4.

Section 409A of the Code.

Except as otherwise provided, the terms of the Plan are intended to be exempt
from Section 409A of the Code and the guidance issued thereunder
(“Section 409A”). To the extent a provision of the Plan is not exempt from
Section 409A, the Board may, in its sole discretion, take such steps as it deems
reasonable to provide the coverage or benefits provided under the Plan so as to
comply with Section 409A. An Award may be designed to be exempt from, or comply
with, Section 409A. Notwithstanding anything to the contrary in the Plan or
Award Agreement, to the extent required to avoid accelerated taxation and tax
penalties under Section 409A, and only to the extent any amounts or benefits
payable under an Award are subject to Section 409A and triggered by a Grantee’s
termination of employment, amounts that would otherwise be payable and benefits
that would otherwise be provided to a specified employee (as defined in
Section 409A) pursuant to the Plan during the six month period immediately
following the Grantee’s separation from service (as defined in Section 409A)
shall instead be paid on the first payroll date after the six-month anniversary
of the Grantee’s separation from service (or the Grantee’s death, if earlier).
Notwithstanding the foregoing, neither the Company, nor the Board, nor the
Committee shall have any obligation to take any action to prevent the assessment
of any excise tax or penalty on any Grantee under Section 409A and neither the
Company, nor the Board, nor the Committee will have any liability to any Grantee
for such tax or penalty.

 

  18.5.

Captions.

The use of captions in the Plan or any Award Agreement is for the convenience of
reference only and shall not affect the meaning of any provision of the Plan or
such Award Agreement.

 

  18.6.

Other Provisions.

Each Award granted under the Plan may contain such other terms and conditions
not inconsistent with the Plan as may be determined by the Board, in its sole
discretion.

 

  18.7.

Number and Gender.

With respect to words used in the Plan, the singular form shall include the
plural form, the masculine gender shall include the feminine gender, etc., as
the context requires.

 

  18.8.

Severability.

If any provision of the Plan or any Award Agreement shall be determined to be
illegal or unenforceable by any court of law in any jurisdiction, the remaining
provisions hereof and thereof shall be severable and enforceable in accordance
with their terms, and all provisions shall remain enforceable in any other
jurisdiction.

 

  18.9.

Governing Law.

The validity and construction of the Plan and the instruments evidencing the
Award hereunder shall be governed by the laws of the State of Nevada, to the
extent not governed by federal law, other than any conflicts or choice of law
rule or principle that might otherwise refer construction or interpretation of
the Plan and the instruments evidencing the Awards granted hereunder to the
substantive laws of any other jurisdiction.

 

18